Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Responsive to election of 7/26/2021
 
Claims pending	1-73 
Claims withdrawn	56-73
Claims currently under consideration	1-55 


Priority
This application has a filing date of 08/29/2018 and is a CON of 15/603,793 filed 05/24/2017 now PAT 10066227. 15/603,793 is a DIV of 15/054,305 filed 02/26/2016 now PAT 9688981. 15/054,305 is a DIV of 12/310,427 filed 02/09/2010 now PAT 9273309. 12/310,427 is a 371 of PCT/US2007/018745 filed 08/24/2007. PCT/US2007/018745 has PRO 60/839,748 filed 08/24/2006.

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 7/26/2021 is acknowledged.
Groups I and II are hereby rejoined upon further consideration.
Claims 56-73 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/2021
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-34  of U.S. Patent No. 9273309 (referred to hereafter as ‘309) in view of Tolhuis et al (2002 Molecular Cell 10:1453-65)
	Although the conflicting claims are not identical, they are not patently distinct from each other because, for example, the offending claims represent methodological variants of all that is recited in claims 1-33, for example of ‘309 or, alternatively overlap in scope to a large extent and, as a result, the overlapping claims would be rendered obvious.
	The following is illustrative.
claim(s) 2-4, ‘309  claims 10,100 or 500 unique primer pairs (e.g. see claim(s) 2-4)
	For claim(s) 10, ‘309 claims evaluating activators and repressors (e.g. see claim(s) 10).
	For claim(s) 19, ‘309 claims sequencing (e.g. see claim(s) 33).
	For claim(s) 20, ‘309 claims microarray analysis (e.g. see claim(s) 34).
	Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify embodiments of ‘309 that fall outside the scope of the present application to select a specifically disclosed embodiment that falls within the scope of the present application because each set of claims materials and reagens with similar physiochemical properties in that they all possess a common core structure and/or activity. Furthermore, one of ordinary skill in the art would have been motivated to make such a modification because such modifications are disclosed as “preferred” since the dependent claims of ‘309 “teach toward” Applicant’s presently claimed methods, especially in view of Tolhuis et al (cf figure 3B or 7) who successfully capture chromosome conformation for the benefit of preparing a dense genomic interaction map as defined in the manner set forth in paragraph 0081 of the present published application and set forth in 12 and 35.

Claims 36-55 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-34  of U.S. Patent No. 9688981 (referred to hereafter as ‘981) in view of Tolhuis et al (2002 Molecular Cell 10:1453-65)
Although the conflicting claims are not identical, they are not patently distinct from each other because, for example, the offending claims represent methodological variants of all that is recited in claims 36-55, for example of ‘981 or, alternatively overlap in scope to a large extent and, as a result, the overlapping claims would be rendered obvious.
	The following is illustrative.
	For claim(s) 37-39, ‘981 claims 10,100 or 500 unique primer pairs (e.g. see claim(s) 2-4)
	For claim(s) 45, ‘981 claims evaluating activators and repressors (e.g. see claim(s) 10).
	For claim(s) 53, ‘981 claims sequencing (e.g. see claim(s) 18).
	For claim(s) 54, ‘981 claims microarray analysis (e.g. see claim(s) 19).
	Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify embodiments of ‘981 that fall outside the scope of the present application to select a specifically disclosed embodiment that falls within the scope of the present application because each set of claims materials and reagens with similar physiochemical properties in that they all possess a common core structure and/or activity. Furthermore, one of ordinary skill in the art would have been motivated to make such a modification because such modifications are disclosed as “preferred” since the dependent claims of ‘981 “teach toward” Applicant’s presently claimed methods, especially in view of Tolhuis et al (cf figure 3B or 7) who successfully capture chromosome conformation for the benefit of preparing a dense genomic .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639